Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed April 19, 2021 and the Terminal Disclaimer filed February 10, 2022.

3.	Claim 1 has been cancelled and new claims 2-21 have been added.

4.	Claims 2-21 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Monaldo (Reg. No. 58,680) on February 22, 2022.

7.	The application has been amended as follows:
2. (Currently Amended) A system for monitoring network devices located at properties, the system comprising: 
a monitoring system that is configured to monitor multiple geographically separated properties for a user; 
a native mobile device network application loaded onto a mobile device, the native mobile device network application including instructions that, when executed by the mobile device, cause the mobile device to operate as a Z-Wave controller that is capable of including and removing Z-Wave devices on a Z-Wave network and to perform operations comprising: 
tracking association of networked devices with the multiple geographically separated properties; 
providing an interface for managing the networked devices, the interface enabling a display of status of the networked devices and enabling control of the networked devices, 
wherein providing the interface for managing the networked devices comprises: 
identifying the multiple geographically separated properties for the user that are monitored by the monitoring system; 
causing display of the multiple geographically separated properties on the interface in a manner that enables the user to select one of the multiple geographically separated properties, where the multiple geographically separated properties are caused to be displayed as selectable controls that each represent one of the multiple geographically separated properties; 
receiving a selection of a particular selectable control that represents a particular geographic property from among the multiple selectable controls that represent the multiple geographically separated properties; and 
in response to receiving the selection of the particular selectable control that represents the particular geographic property from among the multiple selectable controls that represent the multiple geographically separated properties: 
identifying, from among the networked devices, particular networked devices associated with the particular geographic property, the particular networked devices being a subset of the networked devices, and 
displaying, on the interface, a representation of the particular networked devices associated with the particular geographic property.

5. (Canceled).


Allowable Subject Matter
8.	Claims 2-4 and 6-21 are allowable over prior art of record in light of the Terminal Disclaimer filed February 10, 2022 and the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of a system comprising “a monitoring system that is configured to monitor multiple geographically separated properties for a user; a native mobile device network application loaded onto a mobile device, the native mobile device network application including instructions that, when executed by the mobile device, cause the mobile device to operate as a Z-Wave controller that is capable of including and removing Z-Wave devices on a Z-Wave network and to perform operations comprising: tracking association of networked devices with the multiple geographically separated properties… wherein providing the interface for managing the networked devices comprises: identifying the multiple geographically separated properties for the user that are monitored by the monitoring system; causing display of the multiple geographically separated properties on the interface in a manner that enables the user to select one of the multiple geographically separated properties, where the multiple geographically separated properties are caused to be displayed as selectable controls that each represent one of the multiple geographically separated properties… in response to receiving the selection of the particular selectable control that represents the particular geographic property from among the multiple selectable controls that represent the multiple geographically separated properties: identifying, from among the networked devices, particular networked devices associated with the particular geographic property, the particular networked devices being a subset of the networked devices, and displaying, on the interface, a representation of the particular networked devices associated with the particular geographic property” as recited in independent claim 1.
For at least these reasons above, claims 2-4 and 6-21 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 23, 2022